Lewis, J.
Where two-actions in favor of the same plaintiff, but against different defendants, were consolidated in the court below and referred to an auditor, who' reported thereon, making separate findings against each defendant; and where the defendants joined in filing exceptions to the auditor’s report, this court has no jurisdiction to entertain a bill of exceptions, in which both the defendants unite, complaining of error in the judgment of the court disallowing their exceptions to the auditor’s report. Western Assurance Co. v. Way, 98 Ga. 746.

Writ of' error dismissed.


All concurring, except Cobb, J., absent.